Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 3/12/2021.
2. 	Claims 1-11 are pending in the case. 
3.	Claims 1, 10, and 11 are independent claims. 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 11 and 12 objected to because of the following informalities:  
Claims 1, 11 and 12 should be amended to recite “[[the]] a user’s body” to read more clearly. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yeung et al (hereinafter “Yeung”), U.S. Published Application No. 20090164219 A1.
Claim 1:
Yeung teaches An information processing device to be carried by a user, (e.g., wearable devices to be worn by a user par. 5; This application relates to using accelerometer-based orientation and/or movement sensing to control wearable devices, such as wrist-worn audio recorders and wristwatches.) comprising: one or more processors; (Figure 4; processor 70; par. 43; a processor (not shown in FIG. 3), such as a personal computer, and can send recorded audio data to the processor for playback)
and one or more memories storing a program to be executed by the one or more processors, (e.g., memory types for storing executable program par. 41; storing and retrieving data using an audio-data memory 56 and accelerometer-data memory 50 par. 42; Audio-data memory 56 and accelerometer-data memory 50 can be RAM (random-access memory), flash memory, removable memory cards, or other types of digital memory)
wherein the program causes the one or more processors to performing the following: detecting at least one of a position and an attitude angle of the information processing device with respect to the user's body;  ( e.g., detecting position of wearable device on a wrist or angle between the accelerometer X-axis and 
and when the one or more processors detect that the information processing device has been moved to at least one of a prescribed position and a prescribed attitude angle under a prescribed operation status of the information processing device or under a prescribed behavioral status of the user, causing audio information relating to the corresponding prescribed operation status of the information processing device or the corresponding prescribed behavioral status of the user to output from a predetermined device. (e.g., detect that the wearable device has been moved to position near an ear of a user and causing time information to be output audibly to a speaker . par. 72; FIG. 17 illustrates a possible orientation of wristwatch 330 for activating audio reporting of the current time when wristwatch 330 is secured on top of the right wrist by wristband 331. The user simply positions wristwatch 330 (illustrated by a dotted circle in FIG. 17) close to his or her ear, 
Claim 2 depends on claim 1:
Yeung teaches wherein the predetermined device is an external device provided separately and externally from the information processing device. (e.g., audio playback using an external device such as an earphone Par. 43; Communication port 60 also facilitates transmission of recorded audio data to an earphone (not shown in FIG. 3) for playback. Par. 44; Audio recorder 30 can also transmit recorded audio data to an earphone 71 through a wired or wireless data link 73, such as a Bluetooth.RTM. data link. Processor 70 can be a personal computer, a PDA, a cellular phone, or another digital device. Although FIG. 4 shows audio recorder 30, with housing 33, secured to the right wrist by wristband 31, audio recorder 30 can communicate with processor 70 and earphone 71 without being secured to a wrist. Par. 55; Instead of playing back a reminding audio message through speaker 192, recorder controller 174 can send the reminding audio message to an earphone)
Claim 3 depends on claim 1:
Yeung teaches wherein before causing the audio information to output from the predetermined device, the one or more processors cause notification information to output from the predetermined device, the notification information indicating that the audio information has been obtained and is about to output from the predetermined device. (e.g., Examiner notes that instant specification describes a vibration unit as a notification unit. (see par. 77) In light of instant specification, Examiner submits e.g., Yeung teaches vibration notification notifying the user of an obtained reminder message which can be audibly output to the speaker or ear phone par. 53; The reminding messages can be audio messages (i.e. voice messages, musical sounds, songs, alarms, or computer generated audio tones or messages) recorded in accordance with the first embodiment or in any other way, or they can be non-audio, such as vibration of the audio recorder. Par. 55; Instead of playing back a reminding audio message through speaker 192, recorder controller 174 can send the reminding audio message to an earphone par. 60; activate a vibration mechanism (not shown in FIG. 9) if one is incorporated, so that the user is not embarrassed by unwanted people hearing the reminding audio message.)
Claim 4 depends on claim 1:
Yeung teaches wherein after the one or more processors has detected that the information processing device has been moved to said at least one of the prescribed position and the prescribed attitude angle, the one or more processors further determine whether the information processing device has been subsequently moved to at least one of another prescribed position and another prescribed attitude angle, and when the one or more processors determine that the information processing device has been subsequently moved to said at least one of said another prescribed position and said another prescribed attitude angle, the one or more processors cause the audio information to output from the predetermined device.  (e.g., determining the position of the wearable device on a wrist to be near an ear of a user or an ear of a different user or moving the wrist to rewind playback and cause replay of the playback message to a speaker or earphone par. 49; Besides the orientation illustrated in FIG. 7, recorder controller 48 can also be designed to activate playback after detecting an orientation where the user positions audio recorder 30 close to his or her other ear for listening, where the user wears audio recorder 30 on the other side (i.e. the bottom) of the wrist, or where the user positions audio recorder 30 towards the ear of another person. When audio recorder 30 is playing back the audio-data record, the user can use predetermined patterns of wrist and arm movement to activate rewinding or fast forwarding as discussed below. Par. 55; Instead of playing back a reminding audio message through speaker 192, recorder controller 174 can send the reminding audio message to an earphone)
Claim 5 depends on claim 1:
Yeung teaches wherein the one or more processor adjust said at least one of the prescribed position and the prescribed attitude angle in response to an input from the user. (e.g., adjusting position by lifting or tilting arm (i.e., movement input from the user) par. 47; Alternatively, and for more robust detection, recorder controller 48 can use a machine learning algorithm or other suitable method to detect a predetermined movement, such as the natural movement of lifting the arm upwards 
Claim 7 depends on claim 1:
Yeung teaches the one or more processors cause a content of the audio information outputted from the predetermined device to be displayed on a display. (e.g., time information audibly outputted can also be displayed on a display 334 of Figure 13 par. 65; A display 334 on the front surface of wristwatch 330 shows the time of day (hours, minutes, seconds) or date (month, date, day) of wristwatch 330. Alternatively, the hands for the hours, minutes, and seconds of an analog display may be used to show the time of the day, in place of display 334. A speaker 338 is used for audio reporting of the time)
Claim 8 depends on claim 1:
Yeung teaches wherein the one or more processors cause the audio information that has been outputted from the predetermined device to output from the predetermined device again if the user's request of such a second output occurs within a preset time after a first output. (e.g., cause reminder audio message to output again if the user moves wrist (i.e., user’s request) during “snack time” (i.e., preset time) par. 59; When the wrist movement is repeated a predetermined number of times in a preset time window, recorder controller 174 activates playback of a reminding audio message to warn the user that he or she is eating too many snacks. With real-time clock 200 incorporated in audio recorder 170, recorder controller 174 can 

Claim 10:
Independent claim 10 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 10.
Claim 11:
Independent claim 11 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung as cited above, and applied to claim 1, in view of Querze et al. (hereinafter “Querze”), U.S. Published Application No. 20200314524 A1. 
Claim 6 depends on claim 1:
Yeung fails to expressly teach wherein the one or more processors cause date and time when the audio information that has been outputted from the predetermined device to be stored in a memory to keep track of the date and time of outputting the audio information from the predetermined device.
However, Querze teaches wherein the one or more processors cause date and time when the audio information that has been outputted from the predetermined device to be stored in a memory to keep track of the date and time of outputting the audio information from the predetermined device. (e.g., scheduling an audio playback at a scheduled event causes date and time to be stored in a memory to keep track of the date and time of outputting the audio playback from the speaker  Par. 33; Aspects and implementations disclosed herein may be applicable to a wide variety of wearable audio devices in various form factors, such as headphones, earphones, open-ear audio devices, watches, glasses, neck-worn speakers, shoulder-worn speakers, body-worn speakers, etc. par. 73; In some cases, the personally attributed audio playback is variable based upon a context attributed to the audio device 10. In some cases, the contextual data can be pulled from sensor data (e.g., from 
In the analogous art of wearable audio devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the playback audio as taught by Yeung to be scheduled based on contextual data as taught by Querze to provide the benefit of improving the best opportunity to present audio playback for various type of users (see Querze; par. 56, par. 69, par. 70 par. 73)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung as cited above, and applied to claim 1, in view of Shoemaker et al. (hereinafter “Shoemaker”), U.S. Published Application No. 20160044151 A1. 
Claim 9 depends on claim 1:
Shoemaker fails to expressly teach wherein the predetermined device is a speaker, and the one or more processors obtain an audio level outside of the information processing device through a microphone, and adjusts an audio volume at which the audio information is outputted from the speaker based on the obtained audio level.

However, Shoemaker teaches wherein the predetermined device is a speaker, and the one or more processors obtain an audio level outside of the information processing device through a microphone, and adjusts an audio volume at which the audio information is outputted from the speaker based on the obtained audio level. (e.g., obtaining audio via mic of the wearable device and adjusting volume level of audio of host device (e.g., speaker of host device)par. 6; Certain embodiments of the present invention relate to using a wearable device to facilitate automatic adjustment of a volume control and/or other settings of a host device based on properties of the ambient environment. For example, when a host device generates an audible alert (e.g., a ring tone indicating an incoming call), a wearable device that has a microphone can use its microphone to sample the ambient sound and attempt to detect a distinct contribution corresponding to the audible alert. If this contribution cannot be detected or is not sufficiently strong, the wearable device can notify the host device, and the host device can adjust the alert, e.g., by increasing the volume, adding or increasing the strength of a vibrational component of the alert, or the like. Similarly, if the contribution of the alert to the signal is too strong, the wearable device can notify the host device, and the host device can adjust the alert, e.g., by decreasing the volume. Par. 36; One or more speakers 222 can be provided using small-form-factor speaker technologies, including any technology capable of converting electronic signals into audible sound waves. In some embodiments, speakers 222 can 
In the analogous art of volume control related to wearable devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the volume of audio as taught by Yeung to be controlled based on properties of the ambient environment as taught by Shoemaker to provide the convenience of automatically obtaining the desired volume in an environment with a lot of noise (see Shoemaker; par. 4)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. No. 6,513,532 B2, Mault et al. (2003) uses an accelerometer and a button-controlled audio recorder to monitor physical activity and record dietary consumption.

US Published No. 20010043514 A1 Kita, Kazunori; 
par. 148; As illustrated in FIG. 1B, a current time 601 measured by the control circuit section 63; an altitude history 602 and an altitude of a current position generated based on data measured by the function module unit 83; a temperature 603 generated based on data measured by the function module unit 82; and a compass direction 605 generated based on data measured by the function module unit 84 are displayed on the display section 60.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145